DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,126,122, claim 1 of U.S. Patent No. 10,086,302, and Claim 1 of U.S. Patent No. 11,179,648. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘122 patent, the ‘302 patent, and the ‘648 patent would all read on the claim of the current application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Beck (US PGPub. No. 2004/0214642 A1).
In Reference to Claim 1
 	Beck teaches (Claim 1) An educational device, comprising: a housing (item 110/120, fig’s 1); a computer system disposed within the housing (item 103, fig’s 1 and 6), wherein the computer system comprises at least one processor-readable storage medium (item 214, fig. 6), at least one processor in communication with the at least one processor-readable storage medium (item 213, fig. 6), and a plurality of sets of processor- executable application instructions (paragraphs 0077 and 0078); a display screen in operational communication with the at least one processor (item 604, fig. 6); a reader in signal communication with the at least one processor and disposed within the housing (items 105/207, fig’s 1 and 6), a location of the reader within the housing being indicated on an exterior of the housing by an indicator marker (fig’s 1, e.g. headband for item 105d, glasses or eyes for item 105f, hands, feet, or other specific items could also be considered “indicator markers,” see paragraphs 0128 and 0129; also note “indicator marker” is extremely broad), and a plurality of alphabet tags separate from the housing, not connected to a power source (items 108, fig’s 1 and 2, paragraphs 0015, 0018, 0050, 0064), wherein, when a first alphabet tag of the plurality of alphabet tags is brought proximate to the indicator marker and the location of the reader within the housing, the first alphabet tag transmits first data to the reader (paragraphs 0015, 0050-0052, and 0070-0071, an item 108), and wherein the at least one processor performs operations of receiving the first data from the reader (paragraph 0070), associating the first data from the first alphabet tag with a first set of processor- executable application instructions of the plurality of sets of processor-executable application instructions on the at least one processor-readable storage medium (paragraphs 0077 and 0078); and executing the first set of processor-executable application instructions based on receipt of the first data (paragraphs 0074, 0077 and 0078).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711